Plaintiff Sam Hagopian was employed by defendant city of Highland Park in its public works department. On January 27, 1944, he was one of a crew working with a truck picking up refuse from cans placed on street corners. The cans were heavy and were being handled by two men. On the day in question Hagopian and his partner had emptied about 40 of them from the time they began work at 7 o'clock in the morning. At about 11 o'clock in the morning, while *Page 610 
lifting a can to the truck, Hagopian said he could not lift any more and went around the corner to a public comfort station. On his return he stated that he could not stand on his feet any more. He was put in the truck and taken to the city physician, who sent him to the hospital.
The hospital records show that upon admission Hagopian had a blood pressure of 128 over 75, with a heart rate and rhythm normal, but a systolic murmur was heard over the mitral area and left sternal border. The tentative impression of the physician who examined him on admission was the possibility of bronchial asthma, or perhaps a cardiac decompensation with possibility of coronary difficulty. An X-ray taken later showed a definite heart enlargement, suggestive of an aortic lesion. Hagopian was suffering severe pain and headaches when admitted to the hospital.
The city physician testified that when he first saw Hagopian, he was panting for breath and had an anxious expression on his face, which indicated an attack of asthma. This doctor claimed that, when questioned as to this, Hagopian admitted a similar attack the day before while sitting in a restaurant. This, however, was denied by Hagopian when cross-examined. Dr. Charles H. Clifford, who testified in plaintiff's behalf, examined Hagopian on September 23, 1944, about nine months after the incident. His examination disclosed an enlarged heart with a blood pressure of 130 over 80, and a regular pulse rate of 76. He stated that such a condition could have resulted from a strain, and that Hagopian was disabled to the extent that he could not perform heavy labor. He did not find any asthma present at *Page 611 
the time of his examination, but found that Hagopian's heart was abnormal for a man of his age.*
Dr. Langdon T. Crane made an examination of Hagopian several days prior to that made by Dr. Clifford and he testified in behalf of the defendant. He found a blood pressure of 138 over 80 and some evidence of arteriosclerosis, but a normal heart, except for a soft distant systolic murmur at the apex. He did not agree that the heart was enlarged or that it was in a diseased condition. He concurred, however, in the view that Hagopian could do only light work, and was of the opinion that there was no causal connection between the lifting of cans on January 27, 1944, and the left axis deviation shown in an electrocardiogram made in September of that year. On cross-examination he agreed that a strain connected with any kind of heavy lifting could cause damage to a diseased heart, and that, generally, cardiac asthma is associated with acute cardiac failure.
Hagopian's claim for compensation resulted in an award by the deputy of $21 per week for total disability from January 27, 1944, to September 26, 1944, and compensation for disability thereafter, together with an allowance for medical and hospital expenses incurred. This award was reviewed by the department on the basis that plaintiff's injury was "not compensable because it was not accidental." The question presented may also be stated in this manner: Does the workmen's compensation law (2 Comp. Laws 1929, § 8407 et seq. [Stat. Ann. § 17.141 et seq.]) as now amended by Act No. 245, Pub. Acts *Page 612 
1943,8224 permit compensation under the facts stated?
The department held that the 1943 amendment obviated the necessity of proof of an accident in that the term "injury" was substituted for the terms "accident" and "accidental injury." The argument presented by the defendant city that the term "injury" does not permit the award of compensation for disability by reason of a personal injury due to a single event, unless confined to either an accidental injury or an occupational injury, was answered by the department, after quoting the amendment, as follows:
"If it was intended to compensate for personal injury due to a single event only if such event was an accidental occurrence, then the word `accident' would undoubtedly have been used in section 1 rather than the term `single event'."
It was suggested to the department that the term "injury" could not be construed to include a happening like that in the instant case because when the legislature amended the act no change was made in its title, which still reads:
"An act to promote the welfare of the people of this State, relating to the liability of employers for injuries or death sustained by their employees, providing compensation for the disability or death resulting from occupational injuries or disease or accidental injury to or death of employees and methods for the payment, and apportionment of the same, establishing an industrial accident board, defining its powers, providing for a review of its awards, making an appropriation to carry out the provisions of this act, and restricting the right to *Page 613 
compensation or damages in such cases to such as are provided by this act."
The department quite properly did not pass upon the constitutional question suggested, but that question is squarely presented here in the appeal. Plaintiff points out in his argument, as did the department in its opinion, that a comparison of the workmen's compensation act, as now amended, with the act in force prior to July 30, 1943, the effective date of the 1943 act, discloses that the words "accident" and "accidental" were used 54 times in the act before its amendment and now both words are used only five times. He argues that the conclusion is inescapable that the legislature's failure to completely eliminate the use of these words not only in the body of the act but in its title was due entirely to inadvertence.
We think the reasoning in the well-known cases of People, exrel. Drake, v. Mahaney, 13 Mich. 481, 494, and Mackin v.Detroit Timkin Axle Co., 187 Mich. 8, 20, are sufficient answer to the constitutional argument with respect to the title of the act. These authorities are so well known to the profession that their language need not be here repeated. It is obvious to even the ordinary lay reader that the scope of the title of the act in question is sufficient to embrace the provisions of the 1943 amendment, and that this amendment in connection with the title does not offend or contravene the mandate of article 5, § 21, of the 1908 Constitution of this State, which provides in part that: "No law shall embrace more than one object which shall be expressed in its title."
There remains, therefore, for determination only the intent of the legislature when it substituted the *Page 614 
term "personal injury" for the former language, "accidental injury" or "occupational injury or disease." It should be borne in mind that the title to the compensation act (Act No. 10, Pub. Acts 1912 [1st Ex. Sess.] [2 Comp. Laws 1929, § 8407 et seq.
(Stat. Ann. § 17.141 et seq.)]) was amended in 1937 by Act No. 61, to read:
"An act to promote the welfare of the people of this State, relating to the liability of employers for injuries or death sustained by their employees, providing compensation for the disability or death resulting from occupational injuries or disease, or accidental injury to or death of employees, and methods for the payment and apportionment of the same, establishing an industrial accident board, defining its powers, providing for a review of its awards, making an appropriation to carry out the provisions of this act, and restricting the right to compensation or damages in such cases to such as are provided by this act."
At the same time there was added to the act part 7 (Comp. Laws Supp. 1940, § 8485-1 et seq., Stat. Ann. 1940 Cum. Supp. § 17.220 et seq.), which provided compensation for disability or death due to occupational injury or disease, and in the part mentioned a schedule of such diseases was set up. In 1943, by the act now in question, the schedule of occupational diseases was amended and part 7, § 2 (Comp. Laws Supp. 1945, § 8485-2, Stat. Ann. 1945 Cum. Supp. § 17.221), was enacted as follows:
"The disablement of an employee resulting from such disease or disability shall be treated as the happening of a personal injury within the meaning of this act and the procedure and practice provided in this act shall apply to all proceedings under this *Page 615 
part, except where specifically otherwise provided herein."
Section 1, subd. (c) of the same part (Comp. Laws Supp. 1945, § 8485-1 [c], Stat. Ann. 1945 Cum. Supp. § 17.220 [c]) was also amended to read:
"The term `personal injury' shall include a disease or disability which is due to causes and conditions which are characteristic of and peculiar to the business of the employer and which arises out of and in the course of the employment. Ordinary diseases of life to which the public is generally exposed outside of the employment shall not be compensable, provided, however, that a hernia to be compensable must be clearly recent in origin and result from a strain arising out of and in the course of the employment and promptly reported to the employer."
Defendant insists that we should apply the reasoning of Adams
v. Acme White Lead  Color Works, 182 Mich. 157 (L.R.A. 1916 A, 283, 6 N.C.C.A. 482, Ann. Cas. 1916 D, 689), in determining the question presented. In that case we held that consideration of the term "personal injury" in the light of the then title of the act required the conclusion that personal injuries were limited to accidental injuries as distinguished from occupational diseases. However, since that decision the legislature has provided for compensation for certain occupational diseases and has subsequently broadened the act by covering personal injuries arising out of and in the course of the employment.
It is elementary that statutory language is to be considered in its ordinary meaning. In a case involving facts similar to those presented here and under a statute containing a provision for compensation *Page 616 
for "personal injury arising out of and in the course of" the employment,** the Massachusetts court said:
"While the consequences to which a particular construction or application of a statute would lead have an important bearing in determining what may have been the intent of the legislature in using words of doubtful import (Greene v. Greene, 2 Gray (68 Mass.), 361, 364 [61 Am. Dec. 454]), they cannot control a plain rule of positive law established by clear language in a legislative mandate. The words `personal injury' had meaning in the law before the passage of the workmen's compensation act sufficiently well defined clearly to include the kind of personal harm here disclosed, so that it hardly can be assumed, under all the circumstances, that the legislature used them in a different or unusually constricted sense.
"There are no conditions which warrant a judicial interpretation of the words `personal injury' in the act as meaning the same as `personal injury by accident,' or as excluding from the scope of `personal injuries' those instances where a diseased physical condition may have invited, or rendered the employee unusually susceptible to `personal injury.' It may be that the legislature intended a more narrow field than actually was described by the words used. But if that be so, the remedy must be sought from the legislature. There are no means by which the court can ascertain `the purpose and effect of a statute except from the words used when given their common and approved meaning.' In re Bergeron, 220 Mass. 472, 475
(107 N.E. 1007, Ann. Cas. 1917 A, 549)." Madden's Case, 222 Mass. 487
(111 N.E. 379, L.R.A. 1916 D, 1000, 1005). *Page 617 
No particular reasoning is required to elucidate when an injury is personal. The question finally presented is: Did Hagopian suffer an injury? Even though Hagopian may have suffered from a diseased heart condition, nevertheless the facts clearly show that he worked from 7 o'clock in the morning until about 11 a.m. without experiencing any difficulty, and had lifted, with the aid of another man, a considerable number of heavy containers, and then, while lifting, experienced pain and required medical attention and assistance. It cannot be successfully argued, in the light of the testimony presented, that he now can do the same work which he formerly did. As stated in Marman v. DetroitEdison Co., 268 Mich. 166, 167:
"Personal injury implies something more than changes in the human system incident to the general process of nature or existing disease or weakened physical condition. The term, as employed in the compensation act, contemplates some intervention which either produces a direct injury or so operates upon an existing physical condition as to cause an injurious result, reasonably traceable thereto."
See, also, Twork v. Munising Paper Co., 275 Mich. 174, andAlmquist v. Shenandoah Nurseries, Inc., 218 Iowa, 724
(254 N.W. 35, 94 A.L.R. 573), and annotation of authorities in 94 A.L.R. 584 et seq.
Testimony, to satisfy this legal requirement, was presented to the department and the department "may draw reasonable inferences from established facts and circumstances," although it "may not indulge in the assumption of a possibility based on a possibility and a consequent guess." Marman v. Detroit Edison Co.,268 Mich. 166, 169. *Page 618 
The award should be affirmed, with costs to appellee.
REID and STARR, JJ., concurred with BUSHNELL, J.
* Plaintiff testified at the hearing before the deputy commissioner that he was 54 years of age. — REPORTER.
8224 See Comp. Laws Supp. 1945, § 8408 et seq., Stat. Ann. 1945 Cum. Supp. § 17.142 et seq. — REPORTER.
** See 2 Comp. Laws 1929, § 8417, as amended by Act No. 245, Pub. Acts 1943 (Comp. Laws Supp. 1945, § 8417, Stat. Ann. 1945 Cum. Supp. § 17.151). — REPORTER.